Citation Nr: 0113526	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  94-46 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, with arthritis of the 
left ankle, currently evaluated at 30 percent.  

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee. 

3.  Entitlement to a compensable rating for scar of the left 
shin. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to January 
1963.

By rating decision in November 1963, service connection was 
granted for fracture of the left tibia and fibula, healed, 
with limitation of motion of the left ankle.  By rating 
action of December 1970, the veteran's service connected 
disability was classified as fracture of the left tibia and 
fibula, healed, with limitation of motion of the left ankle 
and ulceration at the site of the posttraumatic scar.  By 
rating action of July 1977, separate 10 percent evaluations 
were assigned for the service connected fracture of the left 
tibia and fibula and service connected traumatic arthritis of 
the left ankle.  This followed a grant of service connection 
for arthritis of the left ankle by the Board of Veterans' 
Appeals (Board) of May 1977.  The combined 20 percent rating 
was later confirmed by the Board by decision of December 
1977.

In October 1992, the veteran filed a claim for an increased 
evaluation for the service connection left ankle and left 
fractured tibia and fibula.  He additionally indicated that 
he had pain and arthritis of the left knee.  

This appeal initially came before the Board from a December 
1992 rating decision from Montgomery, Alabama Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for the service connected fracture of the left tibia and 
fibula, then evaluated at 10 percent, denied the claim for an 
increased rating for the service connected traumatic 
arthritis of the left ankle, then evaluated at 10 percent, 
and denied service connection for arthritis of the left knee.  

In November 1993, the veteran included as part of his claim, 
complaints regarding a scar related to the fracture of the 
left tibia and fibula.  By rating action of August 1994, the 
evaluation for the service connected traumatic arthritis of 
the left ankle was increased to 20 percent.  The assigned 
effective date was December 15, 1992, said to be the date of 
the reopened claim.  In writing in September 1994, the 
veteran indicated that he was satisfied with the rating 
assigned for the service connected traumatic arthritis of the 
left ankle.  That matter was, however, subsequently revived 
and is part of the instant appeal.

In March 1997, this case was remanded for further 
development.  The issues at that time were increased rating 
for the tibia and fibula fracture, and service connection for 
a left knee disorder.  It was noted in this remand that 
separating the rating for the service connected fracture of 
the left tibia and fibula and arthritis of the left ankle was 
in error as the rating code contemplated ankle disability in 
the evaluation of the fracture of the tibia and fibula, and 
that an increased rating evaluation for the fracture of the 
left tibia and fibula should include evaluation of the left 
ankle.  Further it was noted that the veteran's service 
connected post traumatic scar should be rated separately from 
the service connected fracture of the left tibia and fibula 
and this issue was remanded to the RO for adjudication.  

By rating decision of the Montgomery, Alabama RO in October 
1997, it was indicated that service connection for scar of 
the left shin was granted and an evaluation of 0 percent was 
assigned.  The veteran appealed the rating assigned for this 
disability. 

By the October 1997 rating decision, the RO considered the 
evaluation for the veteran's service connected fracture of 
the left tibia and fibula with arthritis of the left ankle to 
be 30 percent.  This was made effective December 15, 1992.  
The separate rating for the arthritis of the left ankle was 
discontinued.  Instead, that rating was used in part as a 
basis to assign the higher 30 percent rating under 38 C.F.R. 
§ 4.71a Code 5262.

Additionally in the October 1997 rating action, service 
connection for arthritis of the left knee was granted and an 
evaluation of 10 percent was assigned.  This case was 
remanded in October 1998 for further development and was 
subsequently returned to the Board.

This case was remanded in January 2000 to provide the veteran 
with a hearing at the RO before a Member of the Board as 
requested in a June 1999 substantive appeal.  In writing in 
February 2000, the veteran canceled his request for a hearing 
at the RO before a member of the Board.

The Board notes that the veteran has indicated his 
disabilities interfere with his employment, and in fact, more 
recently have required that he stop working.  To the extent 
this represents a claim for an extraschedular rating or a 
claim for individual unemployability, those matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The manifestations of the veteran's residuals of a 
fracture of the left tibia and fibula include marked ankle 
disability and knee disability; nonunion of the tibia and 
fibula has not been shown.  There is no ankylosis of the left 
ankle shown.

3.  The veteran has arthritis of the left knee with 
limitation of motion; the limitation of motion of the left 
knee is not to a compensable degree.

4.  The veteran's service connected scar of the left shin is 
manifested by pain and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 
percent for residuals of a fracture of the left tibia and 
fibula, with arthritis of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5262, 5271 (2000).

2.  The criteria for a schedular evaluation in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5256, 5260, 5261 (2000).

3.  The criteria for the assignment of a schedular evaluation 
of 10 percent for scar of the left shin have been met.  
§ 1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in August 
1961, the veteran sustained a compound fracture of the left 
tibia and fibula while playing softball.  On separation 
examination in December 1962, it was indicated that the 
veteran had a one inch scar of the anterior surface of a 
lower leg and compound fracture, tibia and fibula, resulting 
in painful left ankle on excessive exercise.  

In October 1992, the veteran filed a claim for an increase 
for his service connected fracture of the left tibia and 
fibula and ankle and indicated that he additionally had a 
knee disability.

On a VA examination in November 1992, the veteran reported 
problems with his left leg.  He described pain and swelling 
in the ankle, aggravated by prolonged standing, walking, 
squatting, stooping, and going up and down stairs.  He stated 
that he worked as a mail carrier.  He apparently had to give 
up his walking route.  He additionally described some pain 
and swelling of the left knee, aggravated by weight bearing.  

On examination, the veteran walked with a trace limp on the 
left.  There was excellent alignment of the left lower 
extremity.  There was noted to be some scarring over the 
anteromedial aspect of the distal third of the left tibia.  
Both knees had from 0 to 135 degrees range of motion.  There 
appeared to be slight patellofemoral crepitus bilaterally.  
The veteran did have some tenderness to palpation of the 
lateral aspect of the left knee.  The left ankle had to 5 
degrees of dorsiflexion and to 25 degrees of plantar flexion.  
There was swelling and tenderness noted at the ankle.  The 
veteran performed a satisfactory heel and toe walk and was 
able to perform a full squat and arise again.  The impression 
included history of left tibia-fibula fracture with traumatic 
arthritis of the left ankle.

In an April 1991 report received in December 1992, Joseph E. 
Nelms, M.D., indicated that the veteran was examined in 
January 1991.  At that time, he reported having pain in his 
left knee that began several days earlier.  On examination, 
the knee was swollen and he had tenderness in the knee and 
decreased range of motion.  The knee was warm to touch.  The 
x-rays of the knee revealed degenerative arthritis.  

In a report dated in September 1993, Milton A. Wallace, Jr., 
M.D., noted that the veteran was seen that month with severe 
arthritis of the left ankle which involved the ankle joint, 
the subtalar joint, and the talonavicular joint.  Marked 
osteophytes were present throughout these areas and the 
motion was severely limited in the ankle joint.  He also had 
moderately severe arthritis of the knee joint.  In the 
doctor's opinion, all of this developed secondarily to the 
open fracture of the tibia that the veteran sustained while 
in the service.  It would appear that the veteran's 
impairment had increased somewhat from the original 10 
percent given at the time of the injury.  

On a treatment record from Dr. Wallace from September 1993, 
it was indicated that the veteran was seen for evaluation of 
his left ankle and knee.  He reported that he had had a bad 
open fracture of his tibia in 1960 while in the service.  On 
examination, there was crepitus on range of motion of the 
knee and the veteran lacked about the last 10 degrees of full 
flexion but was able to attain full extension.  There was no 
definite swelling but there was maybe a trace effusion within 
the knee.  The x-rays showed moderately severe degenerative 
changes tricompartmental of the knee, and revealed the old 
fracture of the tibia, which was healed.  There were some 
areas of sclerosis.  The possibility of osteo could not be 
ruled out, but the veteran had never experienced any drainage 
from the area.  The ankle joint was extremely arthritic 
throughout the joint, including the subtalar and 
talonavicular joints.  

In an October 1993 treatment record from Dr. Wallace, the 
veteran was seen with complaints regarding his left ankle and 
foot.  He was mainly concerned with the breakdown of the skin 
over the anterior part of the distal leg.  This was the site 
where he had chronic problems with skin breakdown.   

On a VA examination in January 1994, the veteran had 
complaints of pain and swelling in the left lower leg and 
ankle region.  He reported that the scar related to the 
service connected fracture of the tibia and fibula had been 
causing rather significant problems because he had skin 
breakdown which occurred whenever he bumped the anterior 
aspect of the leg.  He stated that he had difficulty in 
healing in the area when it would breakdown because he had a 
history of diabetes.  He had also developed pain in the left 
knee over the years.  He reported pain in the knee and lower 
leg with prolonged periods of weight bearing as well as with 
activities such as squatting, stooping, or going up and down 
stairs.  

On examination, the veteran moved with a slight limp on the 
left.  The left knee had from 0 to 130 degrees of range of 
motion with trace patellofemoral crepitus noted.  No definite 
redness, heat, or swelling was noted.  He had tenderness to 
palpation of the patellofemoral joint and also had pain with 
palpation over the medial joint line.  No instability was 
noted.  Of note, the right knee had from 0 to 140 degrees 
range of motion.  There was noted to be a scar on the 
anterior aspect of the left lower leg, which was somewhat 
atrophic.  There was tenderness to palpation over the area.  
The left ankle had dorsiflexion to only neutral and no more 
than 20 degrees of plantar flexion.  There was swelling and 
tenderness about the ankle.  The veteran preformed a 
satisfactory heel and toe walk.  He was able to squat and 
arise again while bearing most of the weight on the right 
leg.  The impression included healed fracture of the left 
tibia-fibula; atrophic scar with recurrent episodes of skin 
breakdown over the scar; traumatic arthritis of the left 
ankle; and arthritis of the left knee.   

In an additional letter report, Dr. Wallace indicated that 
the veteran was seen in September 1994.  He continued to have 
a great deal of pain in his left knee and ankle.  It was the 
doctor's opinion that the open fracture of the tibia suffered 
by the veteran lead to subsequent development of arthritis in 
the ankle joint and knee joint.  It was felt that the 
veteran's evaluation of 10 percent should be increased based 
on the current x-ray findings of increasing arthritis of both 
joints.  

In a February 1996 report, James T. Baker, M.D., indicated 
that he had been the veteran's family physician for many 
years.  In March of 1990, the veteran began having gouty 
arthritis in his left foot and knee and had been treated for 
this.  The last date the veteran was seen by Dr. Baker was in 
January 1996.

On a VA examination in June 1996, the veteran reported 
problems in his left leg related to a fracture of the left 
tibia and fibula he suffered while in service.  He described 
pain ranging from the knee down to the foot and ankle region.  
In general, weight bearing was painful.  Attempts to perform 
activities such as squatting, stooping, or going up and down 
stairs would exacerbate the pain.  He additionally described 
swelling of the ankle.  On examination, the veteran moved 
with a limp on the left.  The left knee had from 0 to 125 
degrees of range of motion.  He had crepitus on range of 
motion testing and also had pain near full flexion.  There 
was tenderness to palpation about the patellofemoral joint.  
The veteran was noted to have a scar with increased 
pigmentation over the anterior aspect of the left tibia at 
about the junction of the mid and distal one-third.  

Overall, there was good alignment of the left lower leg.  The 
left ankle had dorsal flexion to neutral with 20 degrees of 
plantar flexion.  There was mild enlargement and swelling of 
the ankle and tenderness to palpation over the lateral aspect 
of the ankle.  The veteran was able to perform a fair heel 
and toe walk with a slight limp on the left.  He could squat 
approximately one-half way down and arise again with most of 
the weight on the right leg.  The calves were measured and 
the right calf was 37 centimeters in circumference and the 
left calf was 35 centimeters in circumference.  The 
impression included residuals of old left tibia and fibula 
fracture and traumatic arthritis of the left ankle with left 
calf atrophy.  

On a VA examination in April 1997, the veteran had complaints 
to include chronic pain and swelling of the knee and ankle.  
The examiner reported a thorough review of the claims folder.  
In general, prolonged periods of weight bearing led to 
increased pain.  He would need to find a place to sit after 
being up on his feet for more than 30 minutes at a time.  He 
stated that he was unable to squat or stoop on the left leg.  
He had difficulty with climbing stairs or steps secondary to 
complaints of pain in the knee and ankle.  He described 
occasional giving way of the knee.  On examination, the 
veteran moved with a mild limp on the left.  He stood erect 
and was noted to have slight lateral bowing of the left 
tibia.  He had active range of motion of the left knee of 
from 0 to 125 degrees.  Passive range of motion was also from 
0 to 125 degrees.  Some patellofemoral crepitus was noted on 
range of motion testing.  Mild discomfort was noted on range 
of motion testing.  There was noticeable degenerative 
enlargement of the knee.  He had tenderness to palpation over 
the medial as well as the lateral aspect of the knee.  There 
was also tenderness about the patellofemoral joint.  He had a 
positive patellar grid test and also pain with patellar 
compression.  No ligament instability of the knee was noted.  

Further, there was a scar on the left anterior tibial region 
with increased pigmentation.  No breakdown of the scar was 
noted currently.  Of the ankle, passive dorsiflexion was only 
to neutral and active plantar flexion was to 20 degrees.  
Passive dorsiflexion was also to neutral and passive plantar 
flexion was to 20 degrees.  Some discomfort was noted on 
range of motion testing of the left ankle.  There was 
swelling and enlargement of the ankle with tenderness to 
palpation of the medial as well as the lateral aspect of the 
ankle region.  No instability was noted.  There was decreased 
subtalar motion of the ankle.  The veteran was able to slowly 
heel and toe walk with a limp on the left.  He could squat 
approximately one half of the way down and arise again while 
bearing most weight on the right leg.  He held on to the 
examination table for support while squatting.  The left calf 
was noted to be 2.5 cm smaller than the right.  He had a 2+ 
dorsalis pedis pulse in the left foot.  The impression 
included degenerative arthritis of the left knee, and 
residuals of old left tibiofibular fracture with traumatic 
arthritis of the left ankle and left calf atrophy.  It was 
indicated that based upon his history, physical examination, 
and review of the medical records, it was felt that the 
arthritis of the left knee developed secondary to the 
fracture of the tibia which was sustained in service.  

VA treatment records from January 1997 to August 1997 were 
included in the claims folder and include that in April 1997, 
the veteran was seen with complaints to include left leg 
pain.  

By rating action of October 1997, the RO considered the 
service connected residuals of a fracture of the left tibia 
and fibula, rated at 10 percent, and the service connected 
traumatic arthritis of the left ankle, rated at 20 percent, 
to be part of the same disability, and assigned an evaluation 
of 30 percent for this disability, effective from December 
15, 1992. 

In an April 1998 statement, the veteran indicated that he was 
fitted for a knee brace at the Biloxi, Mississippi VA Medical 
Center.  

In a November 1998 statement the veteran reported that the 
knee brace he was issued helped a great deal.  Additionally, 
he reported that the scar related to the service connected 
left tibia and fibula fracture was tender and he would wear a 
shin guard to protect it.  

On a VA examination in February 1999, it was noted that the 
veteran's complaints were unchanged from prior examinations 
and he reported that his condition had worsened over the last 
couple of years.  He continued to have complaints of chronic 
pain and swelling of the knee and left lower extremity.  
Weight bearing remained painful.  He had been issued 
orthopedic shoes with inserts and also used a left knee 
brace.  He continued to be unable to squat or stoop on the 
left leg and continued to have complaints of difficulty with 
climbing stairs or steps secondary to pain in the knee and 
ankle.  There continued to be occasional giving way of the 
knee.  He still had pain and swelling about the ankle with 
pain on weight bearing.  

On examination, the veteran moved with a mild limp on the 
left.  He continued to exhibit slight lateral bowing of the 
left tibia.  The left knee had from 0 to 125 degrees of range 
of motion both actively and passively.  He had near maximum 
flexion.  There was some crepitance noted.  There was 
degenerative enlargement of the knee with tenderness to 
palpation particularly over the medial aspect at the knee.  
No ligamentous instability was demonstrable currently.  The 
previously noted scar on the anterior aspect of the left 
lower leg was noted.  The scar was somewhat darkened but 
there was no evidence of breakdown at the current time.  The 
skin appeared to be quite thin over the area of the scar.  
There was also some swelling just beneath the scar and around 
the ankle region.  The ankle range of motion was dorsiflexion 
to neutral both actively and passively.  He had to 20 degrees 
of plantar flexion both actively and passively.  He had some 
tenderness to palpation about the ankle.  He was able to heel 
and toe walk with a limp on the left.  He was able to squat 
and arise again while placing most of the weight on the right 
leg.  

The impression included severe degenerative arthritis of the 
left knee and residuals of old left tibial fracture with 
traumatic arthritis of the left ankle.  There was no 
indication that he had a left ankle or left knee disability 
separate and distinct from arthritis of these joints as a 
result of malunion of the tibia and fibula.  He had slight 
lateral bowing of the left lower extremity although this was 
not thought to represent any significant malunion.  He had 
arthritis of these joints as previously noted.  In regard to 
criteria pursuant to DeLuca, the veteran had pain on range of 
motion testing as noted.  Certainly pain could further limit 
functional ability during flare ups or with increased use, as 
noted, although it was not feasible to attempt to express any 
of this in terms of additional limitation of motion as this 
could not be determined with any degree of medical certainty.  

In an April 2000 report, M. Preston Daugherty, Jr., M.D., 
indicated that the veteran was seen in April 2000 and was 
evaluated regarding his left foot, ankle, and leg.  The 
veteran reported pain in the leg and ankle as well as 
discomfort in the foot.  On examination, the veteran had 
limited range of motion of the ankle in eversion and 
inversion as well as in dorsiflexion.  There was crepitus 
with motion of the ankle.  The veteran had an area on the 
distal tibia where the skin was broken down from a previous 
injury site.  The diagnoses included degenerative joint 
disease of the left foot and ankle.

On a VA examination in August 2000, the veteran gave a 
history of a left tibia-fibula fracture while in the service.  
He still wore a left knee brace.  On examination, the veteran 
moved about somewhat slowly with a slight limp.  He had mild 
swelling of the left foot and ankle.  The ankle had 
dorsiflexion to neutral with to 20 degrees of plantar 
flexion.  He described pain on motion.  There was tenderness 
to palpation about the ankle.  The impression included 
residuals of left tibia-fibula fracture with pain and 
limitation of motion of the ankle.  As to the criteria 
pursuant to DeLuca, there was pain and limitation of motion 
as noted.  Certainly pain could further limit functional 
ability during flare up or with increased use.  It was not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion as these matters could not 
be determined with any degree of medical certainty.  

In an April 2001 report submitted to the Board with a waiver 
of review by the RO, a VA provider indicated that the veteran 
was a patient at the Mobile, Alabama VA Medical Center and 
was followed regularly for severe arthritis in his knees and 
feet.  He required a left leg brace to ambulate.  He was no 
longer able to perform the routine duties as a postal carrier 
without significant pain.  He was able to work in a position 
that did not require the amount of walking and lifting that 
the position of postal carrier required.  


II.  Analysis

Initially, it is noted that evidence was received by the RO 
to which a Supplemental Statement of the Case (SSOC) was not 
prepared, including Dr. Daugherty's April 2000 report and the 
August 2000 VA examination.  However, this evidence does not 
include information regarding the disabilities at issue 
different than evidence previously considered by the RO, 
therefore, there would be no useful purpose in remanding for 
the issuance of a SSOC.

Further, in this regard, while there appears to be 
outstanding VA and private treatment records that have not 
been obtained, the VA examination in February 1999 provides a 
full and complete account of the status of the veteran's 
disability and is sufficient to determine the current status 
of the veteran's disability.  Therefore, again, no useful 
purpose would be gained in remanding this case for these 
treatment records.  Stegall v. West, 11 Vet. App. 268 (1998). 

Moreover, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  This 
claim has been remanded on several occasions.  Medical 
examinations have been conducted, there has been notice as to 
information needed, there have been numerous ratings and 
supplemental statements of the case sent to the appellant.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.


A.  Residuals of a fracture of the left tibia and fibula, 
with arthritis of the left ankle

The veteran's service connected residuals of a fracture of 
the left tibia and fibula with arthritis of the left ankle, 
from December 15, 1992, is rated at 30 percent under 
Diagnostic Code 5262 which pertains to impairment of the 
tibia and fibula, which contemplates malunion of the tibia 
and fibula with marked knee or ankle disability.  As 
previously noted, a 40 percent evaluation is assignable for 
nonunion of the tibia and fibula, with loose motion, 
requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).

In this case, there is no evidence of nonunion of the tibia 
and fibula, with loose motion, requiring a brace; therefore, 
a 40 percent rating is not warranted.  At the February 1999 
VA examination, it was noted that the veteran's 
symptomatology related to the service connected residuals of 
a fracture of the left tibia and fibula did not represent any 
significant malunion, much less nonunion.  Therefore, the 
preponderance of the evidence establishes that the symptoms 
do not meet the criteria for an increased rating.  Again, as 
noted above, the highest rating that can be assigned for 
limitation of motion of the ankle, absent ankylosis, is 20 
percent, which contemplates marked limitation of motion (see 
Diagnostic Code 5271).  Recent examinations and treatment 
records show that there is motion of the ankle and therefore, 
ankylosis has not been shown.  As to the knee, the highest 
evaluation for a knee disability based on instability is 30 
percent (see Diagnostic Code 5257).  Any additional knee 
disability is rated separately below.  As such, rating the 
veteran's left knee and ankle separately, even considering 
functional loss, would not result in a rating higher; 
therefore, the preponderance of the evidence establishes that 
the symptoms do not meet the criteria for an increased 
rating.

Additionally, the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been considered, and functional limitations 
have been taken into consideration in evaluating the rating 
assigned.  As noted at the February 1999 VA examination, the 
veteran had pain on range of motion testing and pain could 
further limit functional ability during flare ups or with 
increased use, however, it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as this could not be determined with any degree of 
medical certainty.

B. Arthritis of the Left Knee. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this issue involves a rating assigned 
in connection with a grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 36-97 (December 1997) (precedent opinion of the 
General Counsel of the VA).

The veteran's service connected arthritis of the left knee is 
rated at 10 percent under Diagnostic Code 5003, for 
degenerative arthritis.  Under this rating code, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Diagnostic Code 5003.  

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, when flexion is limited 
to 30 degrees, a 20 percent rating is assigned.  When flexion 
is limited to 15 degrees a 30 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, when extension is 
limited to 15 degrees a 20 percent evaluation is assigned.  
When extension is limited to 20 degrees, a 30 percent 
evaluation is assigned.  When extension is limited to 30 
degrees, a 40 percent evaluation is assigned.  When extension 
is limited to 45 degrees, a 50 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

It is noted that any other disability of the knee, including 
instability, is considered in the rating assigned the service 
connected fracture of the left tibia and fibula. 

In this case, there is no evidence of limitation of motion of 
the knee that would be compensable under any of the 
Diagnostic Codes related to limitation of motion; therefore, 
a rating in excess of 10 percent is not warranted.  At the 
February 1992 VA examination, range of motion was from 0 to 
125 degrees, both actively and passively.  This was the same 
range of motion at the June 1996 and April 1997 VA 
examinations.  At the January 1994 VA examination, the range 
of motion of the left knee was from 0 to 130 degrees and at 
the November 1992 VA examination, it was from 0 to 135 
degrees.  Therefore, the preponderance of the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating.

Additionally, the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been considered, and functional limitations 
have been taken into consideration in evaluating the rating 
assigned.  As noted previously, at the February 1999 VA 
examination, it was indicated that the veteran had pain on 
range of motion testing and pain could further limit 
functional ability during flare ups or with increased use, 
however, it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as this 
could not be determined with any degree of medical certainty.

D.  Scar of the Left Shin

This issue additionally involves a rating assigned in 
connection with a grant of service connection; therefore, the 
Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

The veteran's service connected scar of the left shin is 
rated at 0 percent under Diagnostic Code 7805 which is for 
scars, other, and contemplates rating on limitation of 
function of part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

The veteran may additionally be rated under Diagnostic Code 
7803 for Scars, superficial, poorly nourished, with repeated 
ulceration, which provides for a 10 percent evaluation, or 
Diagnostic Code 7804 for Scars, superficial, tender and 
painful on objective demonstration, which provides for a 10 
percent evaluation.  A Note provides that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118.

In this case there is clinical evidence that the veteran's 
service connection scar of the left shin is tender, as noted 
on VA examination in January 1994.  Therefore, the record 
supports the veteran's claim for a separate compensable 
rating for a scar of the left shin, under Diagnostic Code 
7804.  While there may be a higher evaluation available under 
Diagnostic Code 7805, regarding limitation of function of 
part affected, the veteran already has a separate rating for 
disability regarding the fracture of the left tibia and 
fibula and therefore, cannot be rated further for this 
disability.  To do so would constitute pyramiding, a practice 
prohibited by regulation.  Pyramiding is rating a veteran for 
the same manifestations of a disability under different 
diagnostic codes.  See 38 C.F.R. § 4.14 (2000).  Thus, a 10 
percent rating, but no more, is warranted.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the left tibia and fibula, with arthritis of 
the left ankle is denied.

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.

Entitlement to a rating of 10 percent for scar of the left 
shin granted, subject to the law and regulations pertaining 
to the payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

